       9:14-cv-03699-RMG          Date Filed 05/12/20     Entry Number 119         Page 1 of 13




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                     BEAUFORT DIVISION

The United States of America et al, ex rel.    )
Scarlett Lutz and Kayla Webster                )
                                               )           C/A No.: 9:14-cv-3699-RMG
                                   Plaintiffs, )
                                               )
                            v.                 )
                                               )
Laboratory Corporation of America Holdings,    )
                                               )
                                   Defendant.  )
__________________________________________)


THIRD PARTY FLOYD CALHOUN DENT, III’S OBJECTION TO MOTION TO
COMPEL PRODUCTION OF DOCUMENTS AND MOTION TO MODIFY SUBPOENA


             Third Party Floyd Calhoun Dent, III, (“Dent”) by and through his undersigned counsel,

hereby objects to Plaintiffs’ motion to enforce their subpoena duces tecum to Dent pursuant to

Federal Rules of Civil Procedure 37 and 45. In essence, Movant seeks to require Dent to replicate

the entire, massive discovery that he has provided to the Government in the Bluewave litigation.

This Court is well aware of the vast breadth and depth of that discovery. The undersigned counsel

has tried, to no avail, to accommodate Movant’s request without having to incur significant

expense on Dent’s behalf. Dent is forced to object to Movant’s Motion to Compel because he is

not a party to, and he has no interest in, this litigation and should not be forced to bear the expense

of providing discovery in it. Even if he had an interest in this case, he is not permitted to incur

legal expense without leave of this Court. Movant can obtain the documents it requests elsewhere

– specifically, from the United States, which has the resources to process the document production

that Movant requires. For these reasons, the Court should; (1) limit Dent’s search requirements to




{00994822.DOCX.1 }
       9:14-cv-03699-RMG          Date Filed 05/12/20    Entry Number 119        Page 2 of 13




specific search terms specifically targeted to locate relevant documents, and; (2) require Plaintiffs

to compensate Dent for all legal costs associated with subpoena compliance.

                                           BACKGROUND

             Dent has no connection to Laboratory Corporation of America Holdings and has never

worked for or contracted with Laboratory Corporation of America Holdings. He does not believe

that he has many documents materially related to Plaintiffs’ allegations against Laboratory

Corporation of America Holdings. The potentially responsive materials which Dent does have are

contained in voluminous electronic files compiled from both defense and United States document

production in United States, et al., ex rel Scarlett Lutz and Kayla Webster v. Berkeley Heartlab,

et al., 9:14-cv-00230-RMG.

             On May 23, 2018, this Court entered judgment in the amount of $114,148,661.86 against

Dent in United States, et al., ex rel Scarlett Lutz and Kayla Webster v. Berkeley Heartlab et al.,

9:14-cv-00230-RMG. Dent has appealed that judgment to the Fourth Circuit Court of Appeals

and the matter is awaiting argument. After judgment was entered, Mr. Dent moved for a stay of

execution upon his assets pending appeal and for a supersedeas bond. Given the size of the

judgment, purchasing a bond was not feasible, so after extensive negotiations through a mediator,

Mr. Dent and the United States entered into an agreement whereby Dent’s assets were frozen and

placed under the court’s supervision. These proceedings remain under seal and the specifics of

the transactional rules will not be discussed in this objection but are familiar to this Court and

significantly limit Dent’s ability to retain and pay counsel to represent him in unrelated legal

matters.




{00994822.DOCX.1 }
       9:14-cv-03699-RMG            Date Filed 05/12/20        Entry Number 119   Page 3 of 13




             On November 7, 2019, counsel for Dent received a subpoena from the Plaintiffs requesting

production of twelve document classes:

1.      A copy of all documents produced by you in response to any investigation by or on behalf
of the U.S. Department of Justice )(the “government”), including any subpoena or Civil
Investigative Demand (CID) from the government in connection with its investigation of LabCorp,
HDL, Singulex, BlueWave, Floyd Calhoun Dent, III, Robert Bradford Johnson, or Latonya
Mallory. This request includes but is not limited to all documents produced by you in the matter
United States ex rel. Lutz et al v. Berkeley Heartlab et al., Case No. 9:14-cv-230 (D.S.C.). The
documents should be produced as they were to the government, e.g., bearing any Bate numbers or
other identifiers with which you labeled the documents.
2.     All documents related to any BlueWave internal compliance audits, financial audits, and
any audits of agreements or contracts relating to phlebotomy services or compensation for
processing and handling of samples.
3.           All documents discussing phlebotomy services provided by or to be provided by LabCorp.
4.           All documents related to payments you or BlueWave made to LabCorp.
5.           All documents related to payments to LabCorp, BlueWave, Singulex, or HDL made to you.
6.     All documents related to, or referring, LabCorp including but not limited to David P. King,
Anil Asnani, Ben Miller, Joan Atkins, Bill Merriman, or Adrianne Overbay.
7.     All documents regarding the legality of or compliance issues related to offering or
accepting processing and handling fees or draw fees.
8.     All documents related to concerns or issues raised by BlueWave regarding the payment of
process and handling fees and/or draw fees to physician practices where a third-party including
LabCorp provided any part of the phlebotomy services.
9.     All documents regarding training you received or provided to anyone affiliated with
BlueWave, or any independent contractors, related to the Anti-Kickback Statute, 42 U.S.C.
§1320a-7b(b); the Stark Law, 42 U.S.C. § 1395nn(a)(1); and the False Claims Act, 31 U.S.C. §
3729, et seq.
10.    All documents related to valuations or analyses of the phlebotomy services for which HDL
or Singulex paid physician practices.
11.          All documents related to Dr. Miller’s practice.

12.    Your calendars between January 1, 2009 and December 31, 2015, including calendars kept
for you by your assistant, secretary, or other support personnel.



{00994822.DOCX.1 }
       9:14-cv-03699-RMG            Date Filed 05/12/20    Entry Number 119       Page 4 of 13




             The history of Dent’s compliance with document requests and Civil Investigative Demands

by the United States government related to BlueWave Healthcare Consultants, Health Diagnostic

Laboratories, and Singulex is extensive and dates back to 2013. During that time, Dent, his

business partner Robert Bradford Johnson, and BlueWave have compiled and produced hundreds

of thousand pages of materials to the United States. For this purpose, the parties initially retained

the Alabama law firm of White Arnold and Dowd to compile, review, and produce these

documents to the United States Department of Justice at tremendous cost. These materials were

produced to the United States electronically and under the United States’ specific Electronically

Stored Information (ESI) protocols. These ESI protocols required all submissions to contain not

only the document itself, but also the metadata behind the documents showing items such as its

creator, custodian, and chain of custody. Following this protocol required the use of electronic

discovery reader programs such as Concordance, Relativity, Nextpoint, or a host of other available

programs. It also required hiring outside contractors and otherwise employing people with the

expertise to operate and manage the electronic discovery software.             These programs and

contractors came at a considerable financial cost.

               After the qui tam complaint against Mr. Dent was unsealed in 2015 in United States, et

al., ex rel Scarlett Lutz and Kayla Webster v. Berkeley Heartlab et al., 9:14-cv-00230-RMG,

(“Bluewave Litigation”) BlueWave, Dent, and Johnson re-produced the documents compiled in

compliance with the civil investigative demand and engaged in additional extensive discovery with

the United States. During that process, additional millions of pages of documents were exchanged

between the parties through the same ESI protocols. Many more subpoenaed documents were also

received and exchanged between the parties. As with compliance with the civil investigative



{00994822.DOCX.1 }
       9:14-cv-03699-RMG             Date Filed 05/12/20     Entry Number 119       Page 5 of 13




demand, the cost to comply with the government’s ESI protocols in the Bluewave Litigation was

very high.           For example, the cost to purchase a license to operate the Concordance electronic

discovery program alone was over thirty-six thousand dollars and Bluewave spent almost nine

thousand dollars more for an outside electronic discovery contractor to compile documents and

create document productions in the specified ESI protocols in response to the United States’

discovery demands. In addition, the BlueWave defendants were required to receive, load, and

review the United States’ 26 separate document production responses over a period of two years.

In total, during the BlueWave Litigation, the defendants produced 455,464 pages of material and

the United States produced 2,944,513 pages of material. These materials all potentially contain

documents responsive to Plaintiffs’ subpoena.

             Upon receiving the subpoena in this case, Dent’s counsel cataloged the volume of

potentially responsive materials and quickly realized the enormity of task of complying with the

subpoena. While the documents themselves are available on a file server held at the Barnwell

Whaley law firm, counsel had no way to review them for relevance and privilege, as BlueWave’s

license for the Concordance electronic discovery reader used in the BlueWave Litigation had

expired. The cost to renew that license or obtain another license is prohibitive given Dent’s

financial constraints. Furthermore, the documents themselves are co-owned by BlueWave and by

Dent’s BlueWave business partner, Robert Bradford Johnson’s, whose separate documents are

comingled with Dent’s documents. No separate subpoena has been issued to Bluewave or to

Johnson. Johnson is subject to protections afforded to him by operation of the Bankruptcy Code

as he is currently a debtor in possession under Chapter 11. The presence of Johnson’s documents

and the necessity to avoid producing Johnson’s confidential, privileged, or otherwise irrelevant




{00994822.DOCX.1 }
       9:14-cv-03699-RMG            Date Filed 05/12/20       Entry Number 119        Page 6 of 13




information require Dent’s counsel to carefully review all documents in the production. These

efforts are unavoidable and costly.

             In response to the subpoena, Dent’s counsel immediately communicated with Plaintiffs’

counsel regarding the technological and cost constraints. (See Ex. 1 November 20, 2019 email)

and continued to seek a mutually agreeable solution. (See Ex. 2 December 6, 2019 email). At the

same time, Dent’s counsel searched for an electronic discovery program that would allow them to

search the documents efficiently and economically in order to comply with the subpoena.

             Throughout December, the parties negotiated for a solution that would allow the Plaintiffs

to host documents on its server and utilize its Relativity electronic discovery reader to search for

responsive documents.           Under a claw-back agreement, Dent’s counsel would review the

documents selected by Plaintiffs’ counsel under its search terms. Ultimately, however, these

negotiations failed as Mr. Dent could not consent to allowing his electronic property to be hosted

on an adverse parties’ file server and nor could Dent produce documents potentially belonging to

Johnson. Dent did not refuse to comply; he simply cannot allow the attendant security risks of

placing his and Johnson’s documents on Plaintiffs’ file server.

             Dent’s counsel searched for a resolution to these issues, which resulted in hiring Nextpoint,

an integrated e-discovery provider, to host the documents its server and provide an electronic

discovery reader program at a nominal monthly cost. This arrangement would allow Dent’s

counsel to search the documents based upon a limited search term list negotiated by the parties.

             Counsel agreed on January 14, 2020 to a list of search terms consisting of: LabCorp;

Laboratory Corporation of America; LCA, Dave King, Asnani, Sbertoli, Ben Miller, IOP, In-office

phlebotomist, PSC, patient service center, draw site, and courtesy draw. Dent’s counsel



{00994822.DOCX.1 }
       9:14-cv-03699-RMG           Date Filed 05/12/20     Entry Number 119       Page 7 of 13




immediately began loading the documents into Nextpoint. However, given the volume of material

and time that it took to load and search, it was apparent that the cost of compliance would be

significant. Furthermore, the program did not allow Dent to produce the documents with the

metadata requested by Plaintiff. When informed of this limitation, Plaintiffs’ counsel again

requested a production with all metadata preserved. (See Ex 3 January 22, 2020 email). This

request was beyond Dent’s technological capabilities, but Dent could produce files as TIFF images

without the attendant metadata. Dent’s counsel informed Plaintiffs’ counsel of this fact during

conference calls to discuss the production.

             Dent’s counsel went back to Nextpoint with the challenges surrounding the production and

negotiated with Nextpoint to download the entire production at a minimal cost including all

documents placed into a searchable format with all metadata preserved. Personnel at Barnwell

Whaley copied the entire file server and sent it to Nextpoint for uploading and searchable file

creation. After approximately two weeks, Nextpoint informed Mr. Dent’s counsel that technical

issues were preventing it from loading the files at minimal cost as promised. Nextpoint instead

stated that the task could be accomplished for the sum of $25,000.00. At that point, Mr. Dent’s

counsel had already spent considerable time from November 2019 forward attempting to comply

with the subpoena and informed Plaintiffs’ counsel of the $25,000 cost. Plaintiffs’ counsel refused

to cover the cost and instead proposed again that it be allowed to host the documents under the

arrangement discussed in December 2019. (See Exhibit 4 February 18, 2020 email). This

arrangement was still not acceptable to Mr. Dent for the reasons previously stated.

             Despite the technical setbacks encountered, Dent’s counsel has been able to successfully

search approximately 10% of the total document volume with no outside vendor cost to Dent.

These searches have been made of the following document volumes based upon Plaintiffs’



{00994822.DOCX.1 }
       9:14-cv-03699-RMG           Date Filed 05/12/20     Entry Number 119          Page 8 of 13




provided search terms: 119,501 searched documents yielded 570 non-privileged documents with

metadata available; 114,351 searched documents yielded 533 non-privileged documents with no

metadata available. The remaining documents reside on the Barnwell Whaley file server but have

not yet been searched as there is no available electronic discovery reader.

             The successful document searches have required scanning each document database for

each of the fourteen search terms mentioned above. While this process is automated through the

e-discovery program, the process of loading and running each search requires considerable time.

The automated process is also not infallible and requires human intervention to make sure that the

located documents comply with the search terms. It is also necessary to review the located

documents for privileged documents and remove documents which pertain only to Brad Johnson

or are otherwise non-responsive. To date, personnel from Barnwell Whaley have spent well over

50 hours in three months on this processing and searching.

             These searched items are currently available for production. However, to date, Dent has

received no offer of compensation from the Plaintiffs’ for his counsels’ time in searching and

producing the documents according the Plaintiffs’ proposed search terms. Mr. Dent does not have

the resources to pay these costs, even if he had some interest in this litigation.

             Furthermore, Movants have requested and received from the United States the BlueWave

Litigation discovery files. While Dent’s counsel has not examined these newly produced

documents, it is entirely possible that the Plaintiffs now have all documents requested in this

subpoena. Further efforts to examine and produce these documents would likely be duplicative

and unnecessary.




{00994822.DOCX.1 }
       9:14-cv-03699-RMG           Date Filed 05/12/20      Entry Number 119       Page 9 of 13




                                              ARGUMENT

I.           THIRD PARTY DENT’S BURDEN IN PRODUCING THE REQUESTED
             DOCUMENTS OUTWEIGHS ANY LIKELY BENEFIT TO PLAINTFF

             Civil discovery is not limitless, and under Rule 26 the information must be both relevant

and proportionate to the needs of the case which requires the court to consider whether the burden

or expense of the proposed discovery outweighs its likely benefit. Fed. R. Civ. P. 26(b)(1).

However, discovery on non-parties, as is the case here, is restricted even further because those

parties have no interest in the litigation and therefore have different expectations: “Bystanders

should not be drawn into the parties’ dispute without some good reason, even if they have

information that falls within the scope of party discovery.” Va. Dep’t of Corr. v. Jordan, 921 F.3d

180, 189 (4th Cir. 2019). While many documents may be potentially relevant, the ultimate

question is whether the “burden or expense of the proposed discovery outweighs its likely benefit.”

Id. at 189. This is particularly true for a non-party whose status conveys special weight to the

burden versus benefit analysis, “leading to an even more ‘demanding and sensitive’ inquiry than

the one governing discovery generally.” Id. at 189 (quoting in re. Public Offering PLE Antitrust

Litigation, 427 F.3d 49, 53 (1st Cir. 2005)).

             When conducting the burden versus benefit analysis, “on the benefit side of the ledger,

courts should consider not just the relevance of information sought, but the requesting party’s need

for it. See Wiwa v. Royal Dutch Petrol. Co., 392 F.3d 812, 818 (5th Cir. 2004). The information

sought must likely (not just theoretically) have marginal benefit in litigating important issues. (We

mean ‘marginal’ in the economic sense that the information must offer some value over and above

what the requesting party already has, not in the sense that a mere de minimis benefit will suffice.)

Courts should also consider what information is available to the requesting party from other

sources. See 9A CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE


{00994822.DOCX.1 }
      9:14-cv-03699-RMG            Date Filed 05/12/20     Entry Number 119       Page 10 of 13




AND PROCEDURE § 2463.1, at 501–06 (3d ed. 2008). To that end, the requesting party should

be able to explain why it cannot obtain the same information, or comparable information that

would also satisfy its needs, from one of the parties to the litigation—or, in appropriate cases, from

other third parties that would be more logical targets for the subpoena.” Va. Dep’t of Corr. v.

Jordan, 921 F.3d 180, 190 (4th Cir. 2019).

             The burden side of the ledger also requires the court to consider not only the monetary

costs associated with large document productions but also privacy, confidentiality, and the sheer

breadth of the request. Id. at 190. “A nonparty should not have to do the work of tailoring a

subpoena to what the requesting party needs; the requesting party should’ve done that before

serving it.” Id. at 190. “A subpoena that would require a non-party to incur excessive expenditure

or time or money is unduly burdensome.” Cook v. Howard, 484 Fed. App’x 805, 812n.7 (4th Cir.

2012).

             In this case, the subpoena has requested twelve separate categories of items which Movant

claims “establish the depth of LabCorp’s’ relationship with, and knowledge of activities

concerning, their co-conspirators Dent and BlueWave.” (Dkt. No. 114, Pg. 3). These categories

are facially overly broad in that Mr. Dent contends that he had no relationship to LabCorp and

never conspired with LabCorp to violate any federal or state law. But regardless, after reviewing

the subpoena, Dent’s counsel realized that some of the items requested in the subpoena, such as

responses to the Civil Investigative Demand and information regarding phlebotomy services

provided by LabCorp, might be relevant to Movant’s case. It was also apparent that locating them

would require an electronic document reader and a review of the documents for privilege. Both

obtaining the reader and reviewing the documents would be an enormously expensive and time-

consuming task. For this reason, counsel immediately contacted LabCorp’s counsel for necessary




{00994822.DOCX.1 }
      9:14-cv-03699-RMG           Date Filed 05/12/20     Entry Number 119        Page 11 of 13




limitations on scope. In doing so, the parties specifically noted their continuing meeting and

conferring to resolve the matter without the necessity of seeking guidance from the court. (See

Exhibit 5 December 6, 2019 email). For this reason, Dent did not file a formal objection to the

subpoena.

             But regardless of Dent’s efforts, the information requested by the subpoena is available

from at least six other non-parties including Health Diagnostic Laboratory, Singulex, Robert

Bradford Johnson, Tonya Mallory, Dr. Lloyd Miller, or BlueWave Healthcare Consultants, and

the United States. While Johnson, Mallory, and BlueWave likely have similar financial constraints

as Dent, there is no reason that the Plaintiffs cannot obtain these documents from Health Diagnostic

Laboratory or Singulex (or their successors in interest). Furthermore, the fact that the Plaintiffs

now have in their possession the United States entire litigation discovery through Plaintiffs’ Touhy

motion removes any marginal benefit to the Plaintiffs from seeking what amounts to the same

documents from Dent. Dents’ burden in compliance significantly outweighs Plaintiffs’ benefit

from receiving these documents.



II.          PLAINTIFF’S PROPOSAL TO HOST DOCUMENTS FAILS TO ADDRESS
             DENT’S COST IN REVIEWING THE DOCUMENTS FOR PRIVILEGE


             If, after weighing these competing considerations, the court orders production over the

objection of a non-party, “the order must protect a person who is neither a party nor a party’s

officer from significant expense resulting from compliance.” In re Subpoena of American Nurses

Association, No. 15-1481, 15-1803 (4th Cir. April 7, 2016). That protection includes shifting of

costs to the requesting party—including any related attorney’s fees incurred in reviewing the

production for assertions of privilege and confidential information.




{00994822.DOCX.1 }
      9:14-cv-03699-RMG            Date Filed 05/12/20     Entry Number 119        Page 12 of 13




             As stated previously, Dent’s counsel has already expended considerable time in reviewing

available documents for production. These efforts have resulted in locating documents pertaining

to LabCorp, but many of which appear to be entirely irrelevant to Plaintiffs’ causes of action. For

example, a search for “LabCorp” has yielded a footnote from a medical journal article which

mentions LabCorp and a resume of a person never actually employed by BlueWave, HDL or

Singulex which lists Lab Corp as a prior employer. Indeed, of the approximately 233,852 already

searched, the LabCorp employees listed in the Plaintiffs’ search terms (Dave King, Ben Miller,

and Mr. Asnani) have resulted in only 6 documents mentioning them at all. The broader search

terms such as LabCorp, Laboratory Corporation of America, “in-office phlebotomist”, “patient

service center”, “draw site”, or “courtesy draw” have resulted in significantly more potentially

responsive documents, which must be reviewed for privilege and to ensure that Dent does not

inadvertently disclose a document owned by or pertaining only to Robert Bradford Johnson.

             The Plaintiffs’ proposal to host the documents on its Relatively server addresses only a

small part of the cost issue for Dent. The larger cost is the requirement that Dent’s counsel review

all documents for privilege and relevance and to ensure that they do not inadvertently disclose

documents pertaining to Robert Bradford Johnson. Dent has no financial ability to bear these costs

and there is no reason to require him to do so even if he did have the ability.

                                             CONCLUSION

             Mr. Dent recognizes the obligations created by the subpoena, but these obligations are not

unlimited, nor can they impose an unreasonable burden on Dent. For these reasons, the Court

should issue an order modifying the subpoena; (1) limit Dent’s search requirements to specific,

limited search terms specifically targeted to locate relevant documents; and (2) require Plaintiffs

to reimburse Dent for all legal costs associated with subpoena compliance; or (3) direct the




{00994822.DOCX.1 }
      9:14-cv-03699-RMG       Date Filed 05/12/20      Entry Number 119         Page 13 of 13




Plaintiffs to seek these documents from other available third parties with substantially similar

documents.




                                      Respectfully submitted,

                                      /s/ M. Dawes Cooke, Jr.
                                      M. Dawes Cooke, Jr., Esquire (Fed. #288)
                                      Christopher M. Kovach, Esquire (Fed. #10751)
                                      Barnwell Whaley Patterson & Helms, LLC
                                      288 Meeting St., Ste 200 (29401)
                                      Post Office Drawer H
                                      Charleston, South Carolina 29402
                                      T: (843) 577-7700 / F: (843) 577-7708

                                      Attorneys for Defendant Floyd Calhoun Dent, III

May 12, 2020
Charleston, South Carolina




                                    CERTIFICATE OF SERVICE

       I hereby certify that on May 12, 2020, I electronically filed the foregoing with the Clerk of
Court by using the CM/ECF system which forward an electronic copy to the United States counsel.

                                              /s/ M. Dawes Cooke, Jr.




{00994822.DOCX.1 }
